Judgment unanimously affirmed. Memorandum: The trial court properly denied defendant’s motion to dismiss the indictment for lack of specificity of the dates of the offenses charged (see, People v Morris, 61 NY2d 290, 296). Further, the trial court did not err in conducting side bar conferences out of the hearing of defendant inasmuch as the conferences involved only questions of law or procedure (see, People v Velasco, 77 NY2d 469, 472; People v Ferguson, 67 NY2d 383; People ex rel. Lupo v Fay, 13 NY2d 253, mot to amend remittitur granted 13 NY2d 1178, cert denied 376 US 958). We have considered the issues raised by defendant in his pro se brief and conclude that they lack merit. (Appeal from Judgment of Niagara County Court, DiFlorio, J.—Sodomy, 1st Degree.) Present—Callahan, J. P., Balio, Doerr, Boomer and Boehm, JJ.